Name: Commission Regulation (EC) No 1228/98 of 12 June 1998 fixing the minimum selling prices for butter and the maximum aid for cream, butter and concentrated butter for the 11th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  processed agricultural produce;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 13. 6. 98L 168/20 COMMISSION REGULATION (EC) No 1228/98 of 12 June 1998 fixing the minimum selling prices for butter and the maximum aid for cream, butter and concentrated butter for the 11th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6(3) and 12(3) thereof, Whereas the intervention agencies are, pursuant to Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as amended by Regula- tion (EC) No 1061/98 (4), to sell by invitation to tender certain quantities of butter that they hold and to grant aid for cream, butter and concentrated butter; whereas Article 18 of that Regulation stipulates that in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed for butter and maximum aid shall be fixed for cream, butter and concentrated butter; whereas it is further stipulated that the price or aid may vary according to the intended use of the butter, its fat content and the incorporation procedure, and that a decision may also be taken to make no award in response to the tenders submitted; whereas the amount(s) of the processing securities must be fixed accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The maximum aid and processing securities and the minimum selling prices, applying for the 11th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97, shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 350, 20. 12. 1997, p. 3. (4) OJ L 152, 26. 5. 1998, p. 3. EN Official Journal of the European Communities13. 6. 98 L 168/21 ANNEX to the Commission Regulation of 12 June 1998 fixing the minimum selling prices for butter and the maximum aid for cream, butter and concentrated butter for the 11th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97 (ECU/100 kg) Formula A B Incorporation procedure With tracers Without tracers With tracers Without tracers Minimum Butter Unaltered 227 227 Ã¯ £ § Ã¯ £ § selling price A 82 % Concentrated 225 Ã¯ £ § 225 Ã¯ £ § Unaltered 120 Ã¯ £ § Processing security Concentrated 122 122 Butter A 82 % 109 105 Ã¯ £ § 105 Maximum Butter : 82 % 104 Ã¯ £ § Ã¯ £ § 100 aid Concentrated butter 134 130 134 130 Cream Ã¯ £ § Ã¯ £ § 46 44 Butter 120 Ã¯ £ § Ã¯ £ § Ã¯ £ § Processing security Concentrated butter 148 Ã¯ £ § 148 Ã¯ £ § Cream Ã¯ £ § Ã¯ £ § 51 Ã¯ £ §